Title: To Thomas Jefferson from William Plumer, 31 December 1821
From: Plumer, William
To: Jefferson, Thomas


Sir,
Washington
December 31st 1821
I take the liberty to send you the enclosed Address,—not with the ambitious hope or expectation that it can in any degree contribute to instruct or amuse a mind so familiar as yours is with every branch of useful knowledge, & particularly with that which is the subject of this discourse—but merely as a mark of the sincere respect & esteem with which I have the honor to beYour most obedient & very humble servantW. Plumer Jr